SECOND DIVISION
                               BARNES, P. J.,
                           BOGGS and RICKMAN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                      June 2, 2016


In the Court of Appeals of Georgia
 A16A0138. ADEWUMI v. AMELIA GROVE/ASHLAND PARK
     HOMEOWNERS ASSOCIATION, INC.

      BARNES, Presiding Judge.

      Omotola Adewumi appeals pro se from the order of the trial court granting

summary judgment to Amelia Grove/Ashland Park Homeowners Association (“the

Association”) in its complaint for “judicial foreclosure of lien and damages” for

unpaid property assessments. Adewumi contends that summary judgment was not

warranted because genuine issues of material fact exist as to whether she received

proper notice pursuant to OCGA § 44-3-109 (c) and OCGA § 44-3-232 (c), and that

the trial court improperly considered Adewumi’s failure to respond to the

Association’s request for admissions in its grant of summary judgment. For the

reasons that follow, we affirm.

            Summary judgment is proper when there is no genuine issue of
      material fact and the movant is entitled to judgment as a matter of law.
      OCGA § 9–11–56 (c). A de novo standard of review applies to an
      appeal from a grant of summary judgment, and we view the evidence,
      and all reasonable conclusions and inferences drawn from it, in the light
      most favorable to the nonmovant.


Matjoulis v. Integon Gen. Ins. Corp., 226 Ga. App. 459 (1) (486 SE2d 684) (1997).

      So viewed, the record demonstrates that on August 4, 2014, the Association

filed its complaint for judicial foreclosure of lien and damages in which it alleged that

Adewumi owed $686.00 in unpaid assessments and accrued late fees for property

located in the Amelia Grove/Ashland Park Development, and $1,350.00 in attorney

fees and costs incurred in seeking to recover the unpaid assessments. The Association

also sought to foreclose on its statutory lien pursuant to OCGA § 44-3-232 (a).

Adewumi answered and asserted multiple affirmative defenses, including failure to

comply with unspecified statutory requirements.

      On December 8, 2014, the Association filed its first request for admissions,

interrogatories, and request for production of documents. Adewumi did not respond

to the discovery requests, and on April 6, 2015, the Association filed a motion for

summary judgment, which, following a hearing, the trial court granted, entering

judgment in favor of the Association for $3,112.80, and ordering that the Association

could foreclose its statutory lien pursuant to OCGA § 44-3-232. Adewumi appeals


                                           2
from that order. The Association did not file an appellate brief, and the failure to do

so serves as an admission of Adewumi’s statement of facts, as long as those facts are

supported by the record. See Green v. Waddleton, 288 Ga. App. 369, n. 1 (654 SE2d

204) (2007).

      1. Our first consideration is whether we have jurisdiction over this appeal.

Atlantic-Canadian Corp. v. Hammer, Siler &c. Assoc., 167 Ga. App. 257 (1) (306

SE2d 22) (1983). “Although the grant of a motion for summary judgment is in general

directly appealable, where the amount of the judgment is $10,000 or less, an

application for discretionary appeal is required.” (Citation and punctuation omitted.)

Ca-Shar, Inc. v. McKesson Corp., 204 Ga. App. 865 (420 SE2d 810) (1992); OCGA

§ 5-6-35 (a) (6). However, in determining whether an appeal falls within the ambit

of the discretionary appeals procedure, the final judgment is considered in its entirety

and not merely in its various parts. See Alexander v. Steining, 197 Ga. App. 328 (1)

(398 SE2d 390) (1990). In this case, the trial court permitted the Association to

foreclose on a statutory lien, which we have held renders this case directly appealable.

See Kelly v. Pierce Roofing Co., 220 Ga. App. 391, 391-392 (469 SE2d 469) (1996)

(even though damages awarded were less than $10,000, final judgment in an action

that arose as a complaint on a lien against real property is directly appealable.)

                                           3
      2. Where a defendant moving for summary judgment demonstrates the absence

of a genuine issue of material fact and that the undisputed evidence warrants

judgment as a matter of law, “the nonmoving party cannot rest on its pleadings, but

rather must point to specific evidence giving rise to a triable issue.” Lau’s Corp., Inc.

v. Haskins, 261 Ga. 491, 491 (405 SE2d 474) (1991); OCGA § 9-11-56(e).

      It is well settled that a party’s failure to timely respond to requests for
      admission conclusively establishes as a matter of law each of the matters
      addressed in the requests. This is true even if the requested admissions
      require opinions or conclusions of law, so long as the legal conclusions
      relate to the facts of the case. . . . [T]he language in OCGA § 9-11-36 (a)
      is clear, unambiguous, and unequivocal and means just what it says. One
      must comply strictly and literally with the terms of the statute upon the
      peril of having his response construed to be an admission. Thus, matters
      deemed admitted under this statute become solemn admissions in judicio
      and are conclusive as a matter of law on the matters stated and cannot
      be contradicted by other evidence unless the admissions are withdrawn
      or amended on formal motion.


(Citation and punctuation omitted.) Robinson v. Global Resources, Inc., 300 Ga. App.

139, 140 (684 SE2d 104) (2009).

      Here, Adewumi’s responses to the Associations requests for admission were

due on or before January 8, 2015. Adewumi did not respond, thus admitting the


                                           4
requests as a matter of law. See OCGA § 9-11-36 (a) (2) (the matter addressed in a

request “is admitted unless, within 30 days after service of the request or within such

shorter or longer time as the court may allow, the party to whom the request is

directed serves upon the party requesting the admission a written answer or objection

addressed to the matter, signed by the party or by his attorney.”) OCGA § 9-11-36 (b)

permits a party to request withdrawal of an admission “when [1] the presentation of

the merits of the action will be subserved thereby and [2] the party who obtained the

admission fails to satisfy the court that withdrawal or amendment will prejudice him

in maintaining his action or defense on the merits.”

       Adewumi did not request that the admissions be withdrawn, nor respond to the

Association’s motion for summary judgment. Because Adewumi “did not avail

[herself] of any of the variety of responses available under OCGA § 9-11-36 and

chose not to seek the liberal remedies afforded to parties under the statute to avoid the

consequences of a failure to respond, . . . the subject matter of [the Association’s]

requests for admission stood admitted.” G. H. Bass & Co. v. Fulton County Bd. of Tax

Assessors, 268 Ga. 327, 331 (2) (486 SE2d 810) (1997). And “[w]here a party fail[s]

to answer a request for admissions within the requisite time and the admissions

removed all issues of fact, the other party [is] entitled to a grant of its motion for

                                           5
summary judgment.” (Citations and punctuation omitted.) Atlanta Cas. Co. v.

Goodwin, 205 Ga. App. 421, 422 (422 SE2d 76) (1992).

      Thus, Adewumi admitted that she owed the assessments to the Association and

was indebted to it in the amount alleged in the complaint, removing any genuine issue

of material fact from the case as to her indebtedness.

      3. Adewumi contends that genuine issues of material fact exist as to whether

the Association was entitled to foreclose on its statutory lien because notice was only

sent to the address of the property at issue and not to another address designated in

the record. We do not agree.

      OCGA § 44-3-232 (c) provides that

      [n]ot less than 30 days after notice is sent by certified mail or statutory
      overnight delivery, return receipt requested, to the lot owner both at the
      address of the lot and at any other address or addresses which the lot
      owner may have designated to the association in writing, the lien may
      be foreclosed by the association by an action, judgment, and court order
      for foreclosure in the same manner as other liens for the improvement
      of real property, subject to superior liens or encumbrances, but any such
      court order for judicial foreclosure shall not affect the rights of holders
      of superior liens or encumbrances to exercise any rights or powers
      afforded to them under their security instruments. The notice provided
      for in this subsection shall specify the amount of the assessments then
      due and payable together with authorized late charges and the rate of

                                          6
      interest accruing thereon. No foreclosure action against a lien arising out
      of this subsection shall be permitted unless the amount of the lien is at
      least $2,000.00.


      Adewumi does not contend that she was not provided with notice, but that the

statute required that the notice be sent to her designated address provided to the

Association. At the hearing, the Association argued that notice was sent to the address

of record, and there was no evidence that Adewumi had provided the Association

with another designated address in writing. However, the record included multiple

notices from the Association that were sent to Adewumi at a California address, and

the record does not reflect that notice was mailed to that address.

             It is fundamental where notice to property owners is required by
      statute prior to action affecting their vested property rights, due process
      under both the 1983 Constitution of Georgia and the United States
      Constitution mandates adequate notice that is reasonably likely to
      actually provide notice. An elementary and fundamental requirement of
      due process in any proceeding which is to be accorded finality is notice
      reasonably calculated, under all the circumstances, to apprise interested
      parties of the pendency of the action and afford them an opportunity to
      present their objections. The notice must be of such nature as reasonably
      to convey the required information, and it must afford a reasonable time
      for those interested to make their appearance. Constitutional due process



                                          7
      of law includes notice and hearing as a matter of right where one’s
      property interests are involved.


(Citations and punctuation omitted.) Mitsubishi Motors Credit of America v.

Robinson & Stephens, Inc., 263 Ga. App. 168, 170 (1) (587 SE2d 146) (2003).

      Although it appears that the notice of the statutory lien was only sent to the

property’s address, it is undisputed that Adewumi timely responded to the action, and

appeared at the hearing on the motion for summary judgment. Thus, notwithstanding

her contention that the Association failed to comply with the notice requirements

pursuant to OCGA § 44-3-232 (c), the fundamental due process requirements of

“notice” and “hearing” were satisfied. See generally Boatright v. Glynn County

School Dist., 315 Ga. App. 468, 470 (1) (726 SE2d 591) (2012) (due process requires

that the state must give notice and an opportunity to be heard to a person deprived of

a property interest).

      Based on the foregoing, the trial court did not err in granting summary

judgment to the Association.

      Appeal affirmed Boggs and Rickman, JJ., concur.




                                          8